DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment of 28 September 2021 has been entered in full.  Claims 1-3, 6, 7, 9-11, and 16 are canceled.  Claims 4, 5, 8, 12-15, and 17 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 4, 5, 8, 12-15, and 17 under 35 U.S.C. 112, first paragraph, regarding new matter, as set forth at pp. 9-11 of the previous Office action (mailed 28 June 2021) is withdrawn in view of the amended claims (received 28 September 2021).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2021 was filed on the mailing date of the request for continued examination on 28 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 8, 12-15, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seehra et al. (US 2010/0068215 A1; published 18 March 2010) in view of Lee et al. (US 2002/0150577 A1; published 17 October 2002) and Ginzburg et al. (2001, Blood 118(16):4321-4330) for reasons of record.  The rejection is repeated below for convenience.
Seehra et al. teach a method of treating anemia, including anemias associated with thalassemias, in a patient, wherein the method comprises administering an antagonist of GDF11. Seehra et al. teach that the method lowers GDF11 activity and/or protein levels, and stimulates erythropoiesis. See [0003], [0008], [0051], [0128].
Seehra et al. do not explicitly teach a method for increasing orthochromatic erythroblast (Ery-C) levels. However, Seehra et al. clearly teach administration of a GDF11 antagonist to a patient in need of effective erythropoiesis (see [0003], [0008], Example 6), and thus maturation of erythrocyte precursor cells to Ery-C cells, as well as decrease of precursor cells such as late basophilic and polychromatic erythroblasts, would have happened as a necessary, inherent part of the method. Similarly, Seehra et al. do not teach that the patients have elevated GDF11 levels in bone marrow, spleen, liver, serum, or plasma. However, anemic patients inherently have such altered GDF11 levels. MPEP § 2112 states, “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (Affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Seehra et al. do not teach the method wherein the antagonist of GDF11 is an anti-GDF11 antibody at a dose effective to increase Ery-C levels in a patient. However, therapeutically effective anti-GDF11 antibodies were well-known in the art at the time of the invention. For example, Lee et al. teach anti-GDF11 antibodies that are suitable for therapeutic administration. Such would lower expression, activity, and/or protein levels of GDF-11. See [0014], [0056]-[0064], [0077]-[0098].
Seehra et al. also do not expressly teach that GDF11 levels are elevated in anemic patients, or that GDF11 levels should be monitored or determined during the treatment process. However, since Seehra et al. teach that administration of a GDF11 antagonist is beneficial, one of ordinary skill in the art would reasonably have inferred that GDF11 levels were elevated and thus could have been monitored 
The monoclonal antibodies of the invention can be used in vitro and in vivo to monitor the course of amelioration of a GDF-11-associated disease in a subject. Thus, for example, by measuring the increase or decrease in the number of cells expressing antigen comprising a polypeptide of the invention or changes in the concentration of such antigen present in various body fluids, it would be possible to determine whether a particular therapeutic regimen aimed at ameliorating the GDF-11-associated disease is effective. The term "ameliorate" denotes a lessening of the detrimental effect of the GDF-11-associated disease in the subject receiving therapy.

Finally, while Seehra et al. explicitly teach treatment of thalassemias associated with anemia (paragraph [0128]), they do not explicitly teach treatment of beta thalassemias such as beta thalassemia intermedia. However, Ginzburg et al. teach that beta-thalassemias including beta thalassemia intermedia is characterized by anemia and is associated with ineffective erythropoiesis (abstract; pp. 4321 -4322; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of treating anemia, ineffective erythropoiesis, or thalassemias in a patient by administering a GDF11 antagonist as taught by Seehra et al., by using an anti-GDF11 antibody as the antagonist and further to affect erythrocyte precursor cell populations and monitor GDF11 levels for the purposes of dosage adjustment as suggested by Lee et al., and further to treat patients diagnosed with beta thalassemia intermedia as discussed by Ginzburg et al., with a reasonable expectation of success. The motivation to do so is provided by Lee et al., who list the GDF11 antagonist of Seehra et al. and other GDF11 antagonists such as anti-GDF11 antibodies as equivalents, and who further point out the benefits of monitoring GDF11 levels in response to treatment for the purposes of optimizing dosing. Further motivation is provided by Ginzburg et al., who discuss the desirability of improving erythropoiesis in patients diagnosed with beta thalassemia intermedia.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127S.Ct. 1727, 1742, 82USPQ2d 1385,1396 (2007).


At pp. 4-5 of the remarks, Applicant argues that the use of hindsight is impermissible, and surprising results are in Applicant’s disclosure but not the references.  Applicant urges that it is only with hindsight that one can pick and choose Applicant’s claimed components from the allegedly disparate disclosures of Seehra, Lee, and Ginzburg.  Applicant reviews the legal principles of obviousness and asserts that there is no motivation to combine the cited references to arrive at the claimed invention.  This has been fully considered but is not found to be persuasive since no specific arguments, reasoning, or evidence is presented at pp. 4-5 of the remarks to support the assertions.
At p. 6 of the remarks, Applicant argues in detail that the specification provides evidence of unexpected and unpredictable results.  Applicant points to section 6.3.6, paragraph [00170], and Figure 6 as showing experimental data evidencing the advantageous effect of an anti-GDF11 antibody in promoting erythropoiesis, restoring cell differentiation, and reducing hemoglobin aggregates in thalassemic erythroblasts.  Applicant urges that Seehra does not explicitly state or suggest that an anti-GDF11 antibody can be used for treating the recited diseases as required by the claims.  
This has been fully considered but is not found to be persuasive.  Section 6.3.6 (paragraph [00170] and Figure 6A show that anti-GDF11 antibodies promoted erythropoiesis in thalassemic pro-erythroblasts, thus establishing the antibody as an effective treatment for anemia in beta-thalassemia patients.  Sections 6.3.1 to 6.3.5 of the instant specification also provide evidence that a fusion protein comprising the extracellular domain of an ActRIIA receptor fused to Fc, similar to the GDF Traps taught by Seehra, also reduced ineffective erythropoiesis in thalassemic mice and thus established this approach as another effective treatment for beta-thalassemia.  Therefore, it is unclear what unexpected result is directly connected to the use of GDF11 antibodies as opposed to GDF Traps based on the disclosure at section 6.3.1-6.3.6 and Figure 6.  In other words, the results using GDF11 antibodies rather than GDF Traps are not unexpected.
Applicant further argues that the skilled artisan would not have been motivated by Seehra to arrive at the instant claims at least because the GDF Traps of Seehra are not equivalent to a GDF11 antibody.  Applicant contends that GDF Traps and GDF antibodies have different structures, molecular weights, and pharmacological properties.  Applicant urges that a skilled person would readily understand that a fusion protein made in part from a receptor that interacts with multiple ligands could behave significantly differently from antibodies to one of those ligands.
This has been fully considered but is not found to be persuasive.  At paragraph [0108], Lee indicates that an agent made from a receptor peptide sequence that binds GDF11 is functionally equivalent to a GDF11 antibody in stating, “In another embodiment, the transgene comprises DNA encoding an antibody or receptor peptide sequence which is able to bind to GDF-11.”  Also, it is clear from Seehra that the goal of their invention was to produce constructs that preferentially bind GDF11 over activin.  See Tables at [0181], [0184], [0187], [0194], and [0233], wherein preferential binding to GDF11 over activins is what is assayed.  Binding to other ligands is not even measured.  Accordingly, both the constructs of Seehra and the antibody of Lee are equivalents in their activity of blocking GDF11 activity preferentially over blocking activin activity. 

This has been fully considered but is not found to be persuasive.  Lee is directed to GDF11 antibodies and methods of using the same to inhibit GDF11 in patients to whom the antibody is administered (see title, abstract).  While Lee’s preferred embodiments focus on treatment of muscle and adipose tissue disorders, Lee also refers to GDF11-associated disorders generally, and indicates that administration of GDF11 antibodies for such disorders is appropriate.  See [0076].  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Since Seehra discloses treatment of beta thalassemia with a GDF11 antagonist, and Lee teaches that GDF11 antibodies are therapeutically effective agents in treating GDF11 associated disorders, the combination of Seehra and Lee, taken with Ginzburg, fairly suggest the claimed invention.  

This has been fully considered but is not found to be persuasive.  Ginzburg teaches that beta-thalassemias including beta thalassemia intermedia is characterized by anemia and is associated with ineffective erythropoiesis, and that therapies that target such symptoms are effective treatments.  Therefore, , it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of treating anemia, ineffective erythropoiesis, or thalassemias in a patient by administering a GDF11 antagonist as taught by Seehra, by using an anti-GDF11 antibody as the antagonist and further to monitor GDF11 levels for the purposes of dosage adjustment as suggested by Lee, and even further to treat patients diagnosed with beta thalassemia intermedia as discussed by Ginzburg, with a reasonable expectation of success. The motivation to do so is provided by Lee who list receptor-based GDF11 antagonists like those of Seehra and 
For all of these reasons, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 5, 8, 12-15, and 17 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10, 13-20 of copending Application No. 15/916,634 (reference application) in view of Seehra et al. 
Applicant requests (p. 8, remarks received 28 September 2021) that the rejection be held in abeyance until the claims are otherwise indicated as allowable. Accordingly, the provisional rejection is maintained and held in abeyance.

Conclusion
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
23 June 2021